[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Date of Sentence             August 30, 1991 Date of Application          September 17, 1991 Date Application Filed       September 20, 1991 Date of Decision             July 28, 1992
Application for review of sentence imposed by the Superior Court, Judicial District of Stamford/Norwalk, Docket No. CR20-51906;
Stephen Feinstein, Esq., Defense Counsel, for Petitioner.
Robert Katz, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION:
The petitioner, 35 years of age at the time of sentencing, was convicted, following a plea of guilty, of violating Conn. Gen. Stat. Sec. 21a-227(a) — sale of narcotics. The offense involved the sale of a package of narcotics (heroin) by the Petitioner to a second party, which sale was witnessed by police engaged in surveillance of the vicinity, an area known for drug activity.
The State's Attorney asked the sentencing Court to impose a sentence of four (4) years consecutive to his present sentence (which was a four (4) year sentence imposed in 1990 for Burglary and Larceny convictions). Defense counsel urged a sentence of one (1) year consecutive. The Court imposed a sentence of five (5) years consecutive. CT Page 8309
The petitioner was convicted in 1978 of Possession with Intent to Sell, in 1980 for Possession of Narcotic substance for sale in California, and in 1990 for sale of narcotics. In addition to these three drug related prior convictions he has convictions for larceny, failure to appear and violation of probation.
While he appears to have an addiction to drugs, previous efforts to deal with his substance abuse problem were not successful.
Applying the facts of this case against the standards for sentence review (Connecticut Practice Book Section 942), the Division concludes that the sentence imposed was reasonable and proportionate. It is affirmed.
Purtill, J. Klaczak, J. Norko, J.
Purtill, Klaczak and Norko, Js., participated in this decision.